DETAILED ACTION
Claims 1 – 4 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-8 of U.S. Patent 10,855,078 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving to determine the correction current to balance loads between a first phase on a first bus and a second phase on a second bus by calculating a required correction current. 
Instant Application 17/021,395
US Patent 10,855,078 B2
1. A load control device for use in an electrical power transmission network where the network comprises: a plurality of subscriber premises for receiving electrical power from a power supply system; each subscriber premises including a plurality of user devices on a power supply circuit; transmission lines supplying electrical power from the power supply system to a respective power supply inlet of each of the subscriber premises; the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.
A load control device for use in an electrical power transmission network where the network comprises: a plurality of subscriber premises for receiving electrical power from a power supply system; where the power supply system has a natural time constant of a response time of the power supply system; each of the subscriber premises including a plurality of user devices on a power supply circuit; transmission lines supplying electrical power from the power supply system to a respective power supply inlet of each of the subscriber premises; the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising: a sensing system for detecting variations in power load caused by switching on or off of a load caused by one of said user devices; and an arrangement for creating soft load changes arranged whereby: when said load is switched on, instead of a full load power being supplied by the power system, power is supplied by a power supply component at the subscriber premises for a 
5. The load control device according to claim 1 wherein the load control device comprises an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.

6. The load control device according to claim 5 wherein the current orders cause the first BUS to draw current from a power supply system side while the second BUS is caused to deliver an equal and opposite current to the load side.
3. The load control device according to claim 1 wherein current is absorbed by the first BUS and is delivered to the second BUS hence balancing out the currents as viewed by a power supply system side.
7. The load control device according to claim 5 wherein current is absorbed by the first BUS and is delivered to the second BUS hence balancing out the currents as viewed by the system.
4. The load control device according to claim 1 wherein current flows to the first BUS through a first half bridge charging a DC link capacitor which is discharged through a second half bridge onto the second BUS.
8. The load control device according to claim 5 wherein current flows to the first BUS through a first half bridge charging a DC link capacitor which is discharged through a second half bridge onto the second BUS.





Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but the application cannot be placed in condition for allowance now because the terminal disclaimer has not been filed to overcome the double patenting rejection above. It could be a filing error for the terminal disclaimer because in the remark page 5, Applicant has stated that “A terminal disclaimer citing Patent 10,855,078 is filed herewith including the necessary fee in respect of the rejection under double patenting”. However, The Office has not received any terminal disclaimer as stated by Applicant. 
Examiner also notes that there is no corresponding United States telephone number or email address in the record associated with the application to allow Examiner contact with Applicant to simply solve the issue(s) to advance prosecution for the application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187